Lacombe, Circuit Judge,
(after stating the facts as above.) It appears on the back of the invoice that the appraiser, who is the officer who fixes the value, has approved of the value of 1,496.75 marks, and of the de*361duction therefrom of 110.13 marks, and of the striking out of ariv item of “addition for value.” The result of what he has approved on the back of the invoice, which went to him, is a valuation of 1,386.62 marks. I understand, moreover, from the certificate and from the circular of the treasury department that the currency of the country where these goods were purchased is florins, in which currency the invoice should be made out and the value should be stated. Upon the face of this invoice there appears, in a parallel column with the value in marks, a value in florins; and there is a total in florins as well as in marks, representing the same absolute value, and interconvertible. The 1,-386.62 marks is, therefore, as a matter of arithmetic alone, converted into 795.91 florins, which is the currency into which, under the law, it should be converted for the purpose of appraising the value, that value being determined by the reduction of the florins into the currency of the United States on the basis of 34.5. When that is done, the result is $275. That result is obtained simply by the application of arithmetic to the certificate of the appraiser. Now, there are upon the face of the invoice, in addition to $275, the words, “Add to equal marks $55.” It does not appear here who put that there, or when, or why, or what it means. Therefore, on the face of the paper as it stands, I shall confirm the decision of the appraisers.